 



Exhibit 10.8
JEFFERIES GROUP, INC.
2003 Incentive Compensation Plan
Restricted Stock Units Agreement
This Restricted Stock Units Agreement (the “Agreement”) confirms the grant on
                     (the “Grant Date”) by Jefferies Group, Inc., a Delaware
corporation (the “Company”), to                      (“Employee”) of Restricted
Stock Units (the “Units”), including rights to Dividend Equivalents as specified
herein, as follows:

         
 
Number granted:                        Units
 
       
 
How Units Vest:   ___% of the Units, if not previously forfeited, will vest on
each of                     , provided that Employee continues to be employed by
the Company or a subsidiary on each vesting date (each, a “Stated Vesting
Date”). In addition, if not previously forfeited, the Units will become vested
earlier upon the occurrence of certain events relating to Termination of
Employment to the extent provided in Section 4 of the Terms and Conditions of
Restricted Stock Units attached hereto (the “Terms and Conditions”). The terms
“vest” and “vesting” mean that the Units have become non-forfeitable, except for
forfeitures specified under Section 7.4 of the Plan. If Employee has a
Termination of Employment prior to the Stated Vesting Date and the Units are not
otherwise deemed vested by that date, the Units will be immediately forfeited
except as otherwise provided in Section 4 of the Terms and Conditions.
 
       
 
Settlement:   Settlement of vested Units will occur on                     , or
as promptly as possible upon the death or Disability of Employee or Termination
of Employment by the Company not for Cause following a Change in Control, except
settlement shall be deferred in certain cases in accordance with Section 8(a) of
the Terms and Conditions (the “Settlement Date”). Units granted hereunder will
be settled by delivery of one Share for each Unit being settled (together with
any cash or Shares resulting from Dividend Equivalents). Any settlement required
to be made “promptly” under this Agreement shall in all cases be made not later
than 60 days after the event that triggers such settlement.

     The Units are subject to the terms and conditions of the 2003 Incentive
Compensation Plan (the “Plan”), and this Agreement, including the Terms and
Conditions attached hereto. The number of Units, the kind of shares deliverable
in settlement of Units, and other terms relating to the Units are subject to
adjustment in accordance with Section 5 of the Terms and Conditions and
Section 5.3 of the Plan.
     Employee acknowledges and agrees that (i) Units are nontransferable, except
as provided in Section 3 of the Terms and Conditions and Section 9.2 of the
Plan, (ii) Units, and certain amounts of gain realized upon settlement of Units,
are subject to forfeiture, whether during employment or following a Termination
of Employment, in the event Employee fails to meet applicable requirements
relating to non-solicitation, confidentiality, and related matters with respect
to the Company and its subsidiaries and affiliates (together, “Group,” and each
entity included in Group being a “Group Entity”), as set forth in Section 7.4 of
the Plan and (iii) sales of shares delivered in settlement of Units will be
subject to the Company’s policies regulating trading by employees if the
recipient is then an employee of the Company.

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, JEFFERIES GROUP, INC. has caused this Agreement to be
executed by its officer thereunto duly authorized, and Employee has duly
executed this Agreement, by which each has agreed to the terms of this
Agreement.

                  Employee       JEFFERIES GROUP, INC.      
 
      By:        
 
[Employee Name]
         
 
   

2



--------------------------------------------------------------------------------



 



TERMS AND CONDITIONS OF RESTRICTED STOCK UNITS
     The following Terms and Conditions apply to the Units granted to Employee
by JEFFERIES GROUP, INC. (the “Company”), and Units (if any) resulting from
Dividend Equivalents, as specified in the Restricted Stock Units Agreement to
which these Terms and Conditions are attached (and of which these Terms and
Conditions form a part). Certain terms of the Units, including the number of
Units granted, vesting date(s) and Settlement Date, are set forth on the
preceding pages, referred to as the Cover Page in these Terms and Conditions.
The Cover Page and these Terms and Conditions are collectively referred to as
the “Agreement.”
     1. General. The Units are granted to Employee under the Company’s 2003
Incentive Compensation Plan (the “Plan”). A copy of the Plan and information
regarding the Plan, including documents that constitute the “Prospectus” for the
Plan under the Securities Act of 1933, can be viewed and printed out from the
Company’s secure Intranet website, www.corp.jefferies.com (go to People
Services, then to Plan Documents). All of the applicable terms, conditions and
other provisions of the Plan are incorporated by reference herein. Capitalized
terms used in this Agreement but not defined herein shall have the same meanings
as in the Plan. If there is any conflict between the provisions of this document
and mandatory provisions of the Plan, the provisions of the Plan govern,
otherwise, the terms of this document shall prevail. By accepting the grant of
the Units, Employee agrees to be bound by all of the terms and provisions of the
Plan (as presently in effect or later amended), the rules and regulations under
the Plan adopted from time to time, and the decisions and determinations of the
Company’s Compensation Committee (the “Committee”) made from time to time,
provided that no such Plan amendment, rule or regulation or Committee decision
or determination shall materially and adversely affect the rights of the
Employee with respect to the Units.
     2. Account for Employee. The Company shall maintain a bookkeeping account
for Employee (the “Account”) reflecting the number of Units then credited to
Employee hereunder as a result of such grant of Units and any crediting of
additional Units to Employee pursuant to payments equivalent to dividends paid
on Common Stock under Section 5 hereof (“Dividend Equivalents”).
     3. Nontransferability. Until Units are settled in accordance with the terms
of this Agreement, Employee may not sell, transfer, assign, pledge, margin or
otherwise encumber or dispose of Units or any rights hereunder to any third
party other than by will or the laws of descent and distribution, except for
transfers to a Beneficiary or as otherwise permitted and subject to the
conditions under Section 9.2 of the Plan.
     4. Termination Provisions. The following provisions will govern the vesting
and forfeiture of the Units in the event of Employee’s Termination of Employment
and/or occurrence of a post-termination Forfeiture Event (as defined below),
unless otherwise determined by the Committee (subject to Section 9(a) hereof):
     (a) Death or Disability. In the event of Employee’s death or Termination of
Employment due to Disability (as defined below), all Units then outstanding, if
not previously vested, will immediately vest, and all Units (if not previously
settled) will be settled in accordance with the settlement terms set out on the
Cover Page, giving effect to any valid deferral election of Employee then in
effect. The foregoing notwithstanding, any distribution resulting from a
Disability that does not constitute an “unforeseeable emergency” under
Section 409A(a)(2)(B)(ii) of the Internal Revenue Code (the “Code”) or as to
which Employee became “Disabled” as defined under Code Section 409A(a)(2)(B)(i)
will be subject to the six-month delay rule in Section 8(a)(i), if applicable.
     (b) Retirement or Involuntary Termination by the Company not for Cause (and
not subject to Section 4(c)). In the event of Employee’s Retirement or
Termination of Employment

3



--------------------------------------------------------------------------------



 



by the Company not for Cause (other than a Termination not for Cause following a
Change in Control), Units not previously vested shall not then be forfeited
provided that Employee executes a settlement agreement and release in such form
as may be requested by the Company (and provided further that any period of
revocation required by law has expired without Employee exercising his right to
revoke his agreement to the settlement agreement and release), but thereafter
all unvested Units shall be forfeited if there occurs a Forfeiture Event prior
to the Settlement Date which would have applied in the absence of such
Retirement or Termination of Employment. Upon such a Retirement or Termination
of Employment, the then-outstanding Units that are vested at the date of
Termination (if not already settled) and that become vested thereafter will be
settled in accordance with the settlement terms set out on the Cover Page,
giving effect to any valid deferral election of Employee then in effect. A
“Forfeiture Event” shall be deemed to occur if, following Employee’s Retirement
or Termination by the Company not for Cause, Employee renders services for any
organization or engages (either as owner, investor, partner, stockholder,
employer, employee, consultant, advisor, or director) directly or indirectly, in
any business which is or becomes competitive with the Company, its subsidiaries
or affiliates, or otherwise engaged in conduct violating Section 7.4(a), 7.4(b)
or 7.4(c) of the Plan. However, following Employee’s Retirement or Termination
by the Company not for Cause, Employee shall be free to purchase stock or other
securities of an organization or business so long as it is listed upon a
recognized securities exchange or traded over-the-counter and such investment
does not represent a greater than five percent equity interest in the
organization or business.
     (c) Termination Following a Change in Control. If, following a Change in
Control, Employee’s employment is terminated not for Cause by the Company or its
successor, all of the then-outstanding Units not vested at the date of
Termination will immediately vest and will be settled promptly thereafter,
subject to the six-month delay rule in Section 8(a)(i), if applicable. If a
Change in Control occurs followed by Termination of Employment by the Company
not for Cause and a determination is made by the Company pursuant to
Sections 280G and 4999 of the Code that a “golden parachute” excise tax will be
payable in connection with compensation to Employee hereunder, Employee’s right
to accelerated vesting of the Units upon the Change in Control, to the extent
such right results in “parachute payments” (as such term is defined in Code
Section 280G), shall be limited to the extent just necessary to avoid the excise
tax. This limitation shall be applied in a manner that maximizes the number of
Units as to which accelerated vesting can apply (or, stated conversely, any
limitation on acceleration of vesting shall apply first to those Units with the
lengthiest remaining vesting period, which Units would result in the highest
“parachute payments”).
     (d) Termination by Employee for any Reason or by the Company for Cause. In
the event of a Termination of Employment by the Employee for any reason (other
than due to Retirement, death or Disability) or by the Company for Cause, the
portion of the then-outstanding Units not vested at the date of Termination will
be forfeited, and the portion of the then-outstanding Units that is vested at
the date of Termination (if not already settled) will be settled on the
Settlement Date specified on the Cover Page unless forfeited pursuant to the
provisions of Section 7.4 of the Plan, except that any valid deferral election
of Employee shall be given effect.
     (e) Certain Definitions. The following definitions apply for purposes of
this Agreement, whether or not Employee has an employment agreement or other
agreement with the Company, or any of its subsidiaries or affiliates (the
Company and any subsidiary or affiliate each being a “Group Entity”) containing
the same or similar defined terms:
     (i) “Cause” means Employee’s:
Neglect, failure or refusal to timely perform the duties of Employee’s
employment (other than by reason of a physical or mental illness or

4



--------------------------------------------------------------------------------



 



impairment), or Employee’s gross negligence in the performance of his or her
duties;
Material breach of any agreements, covenants and representations made in any
employment agreement or other agreement with the Company or any of its
subsidiaries or affiliates or violation of internal policies or procedures as
are in effect as of the date such action is taken, including but not limited to
the Company’s Code of Ethics, as amended from time to time;
Violation of any law, rule, regulation or by-law of any governmental authority
(state, federal or foreign), any securities exchange or association or other
regulatory or self-regulatory body or agency applicable to Employee, the
Company, its subsidiaries or affiliates or any material general policy or
directive of the Company, its subsidiaries or affiliates;
Conviction of, or plea of guilty or nolo contendere to, a crime involving moral
turpitude, dishonesty, fraud or unethical business conduct, or any felony of any
nature whatsoever;
Failure to obtain or maintain any registration, license or other authorization
or approval that Employee is required to maintain or that the Company, its
subsidiaries or affiliates reasonably believes is required in order for Employee
to perform his or her duties, provided, however, that Employee shall be given
written notice of any such registration, license or other authorization or
approval that he or she is required to obtain and a reasonable period of time to
obtain such registration, license, or other authorization or approval; or
Willful failure to execute a directive of the board of directors of the Company
or any of its subsidiaries or affiliates, the Executive Committee of any of the
Company’s subsidiaries or affiliates, or Employee’s supervisor (unless such
directive would result in the commission of an act which is illegal or
unethical) or commission of an act against the directive of such Board, such
Executive Committee or Employee’s supervisor.
     (ii) A “Change in Control” shall be deemed to have occurred if any of the
following conditions shall have been satisfied after the Grant Date:
Any person (as defined in section 3(a)(9) of the Securities Exchange Act of
1934, as such term is modified in Section 13(d)), other than (i) an employee
plan established by the Company or any of its subsidiaries or (ii) any group of
Company employees holding shares subject to agreements relating to the voting of
such shares, becomes a beneficial owner, directly or indirectly, of more than
51% of the voting stock of the Company;
The consummation of a merger or consolidation of the Company with any other
corporation or any other entity, or the issuance of voting securities in
connection with a merger or consolidation of the Company,

5



--------------------------------------------------------------------------------



 



if the holders of the Company’s voting securities immediately prior to such
transaction hold in the aggregate less than a majority of the then outstanding
voting securities of the Company (or any successor company or entity) entitled
to vote generally in the election of the directors of the Company (or such other
company or entity) after such transaction;
The sale or disposition by the Company of all or substantially all of its assets
in which one person or more than one person acting as a group acquires assets
from the Company that have a total gross fair market value equal to more than
50% of the total gross fair market value of all of the assets of the Company
immediately prior to such acquisition; or
A change in the composition of the Board of Directors of the Company such that
individuals who, as of the date of this agreement, constitute the Board of
Directors of the Company (the “Incumbent Board”) cease for any reason to
constitute at least a majority of the Board of Directors of the Company;
provided, however, that any individual becoming a member of the Board of
Directors of the Company subsequent to the date of this agreement whose
election, or nomination for election by the shareholders of the Company, was
approved by a vote of at least a majority of the directors then constituting the
Incumbent Board shall be considered as if that individual were a member of the
Incumbent Board.
     (iii) “Disability” means that Employee has commenced receipt of long-term
disability benefits under the Company’s long-term disability policy as in effect
at the date of Employee’s termination of employment.
     (iv) “Retirement” means retirement after attaining the age at which an
Employee’s age plus his years of service equals 60 [(or age 62 if Employee has a
title of Executive Vice President or is a member of the Executive Committee)],
provided, however, that Employee has provided a minimum of 7.5 years of service
to the Company, its subsidiaries or affiliates [and such retirement is more than
12 months after the Grant Date]. For this purpose, years of service shall be
credited for each twelve month period beginning on the date of Employee’s
commencement of employment with the Company and on each anniversary thereof
during which the Employee was in active employment with the Company. [For the
avoidance of doubt, Employee’s retirement within 12 months of the Grant Date
shall not qualify as a Retirement.]
     (v) “Termination” or “Termination of Employment” means the event by which
Employee ceases to be employed by a Group Entity and immediately thereafter is
not employed by any other Group Entity.
5. Dividend Equivalents and Adjustments.
     (a) Dividend Equivalents. Subject to Section 5(d), Dividend Equivalents
will be credited on Units (other than Units that, at the relevant record date,
previously have been settled or forfeited) and deemed reinvested in additional
Units, to the extent and in the manner as follows:
     (i) Cash Dividends. If the Company declares and pays a dividend or
distribution on Shares in the form of cash, then a number of additional Units
shall be credited to Employee’s Account as of the last day of the calendar
quarter in which such dividend or distribution was paid equal to the number of
Units credited to the Account as

6



--------------------------------------------------------------------------------



 



of the record date for such dividend or distribution multiplied by cash amount
of the dividend or distribution paid on each outstanding share of Common Stock
at such payment date, divided by the Fair Market Value of a share of Common
Stock at the date of such crediting; provided, however, that in the case of an
extraordinary cash dividend or distribution the Company may provide for such
crediting at the dividend or distribution payment date instead of the last day
of the calendar quarter.
     (ii) Non-Common Stock Dividends. If the Company declares and pays a
dividend or distribution on Common Stock in the form of property other than
shares of Common Stock, then a number of additional Units shall be credited to
Employee’s Account as of the payment date for such dividend or distribution
equal to the number of Units credited to the Account as of the record date for
such dividend or distribution multiplied by the Fair Market Value of such
property actually paid as a dividend or distribution on each outstanding share
of Common Stock at such payment date, divided by the Fair Market Value of a
share of Common Stock at such payment date.
     (iii) Common Stock Dividends and Splits. If the Company declares and pays a
dividend or distribution on Common Stock in the form of additional shares of
Common Stock, or there occurs a forward split of Common Stock, then a number of
additional Units shall be credited to Employee’s Account as of the payment date
for such dividend or distribution or forward split equal to the number of Units
credited to the Account as of the record date for such dividend or distribution
or split multiplied by the number of additional shares of Common Stock actually
paid as a dividend or distribution or issued in such split in respect of each
outstanding share of Common Stock.
     (b) Adjustments. The number of Units credited to Employee’s Account shall
be appropriately adjusted, in order to prevent dilution or enlargement of
Employee’s rights with respect to Units or to reflect any changes in the number
of outstanding shares of Common Stock resulting from any event referred to in
Section 5.3 of the Plan, taking into account any Units credited to Employee in
connection with such event under Section 5(a) hereof, and any performance
conditions relating to the Units may be likewise adjusted in the discretion of
the Committee.
     (c) Risk of Forfeiture and Settlement of Units Resulting from Dividend
Equivalents and Adjustments. Units which directly or indirectly result from
Dividend Equivalents on or adjustments to a Unit granted hereunder and which do
not result from a dividend or distribution on Shares in the form of cash shall
be subject to the same risk of forfeiture (including Section 7.4 of the Plan) as
applies to the granted Unit and, if not forfeited, will be settled at the same
time as the granted Unit. Units which directly or indirectly result from
Dividend Equivalents on or adjustments to a Unit granted hereunder and which
result from an ordinary dividend or distribution on Shares in the form of cash
shall not be subject to forfeiture and will be settled at the same time as the
granted Unit (or if the granted Unit is forfeited, then at the time the granted
Unit would have been settled if it were not forfeited). Units which directly or
indirectly result from Dividend Equivalents on or adjustments to a Unit granted
hereunder and which result from an extraordinary dividend or distribution on
Shares in the form of cash shall, unless otherwise determined by the Company at
the time of such extraordinary dividend or distribution, be subject to the same
risk of forfeiture (including additional forfeiture terms of Section 7.4 of the
Plan) as applies to the granted Unit and, if not forfeited, will be settled at
the same time as the granted Unit.
     (d) Changes to Manner of Crediting Dividend Equivalents. The provisions of
Section 5(a) notwithstanding, the Company may vary the manner and timing of
crediting

7



--------------------------------------------------------------------------------



 



dividend equivalents for administrative convenience, including, for example, by
crediting cash dividend equivalents rather than additional Units.
     6. Additional Forfeiture Provisions. Employee agrees that, by signing this
Agreement and accepting the grant of the Units, the forfeiture conditions set
forth in Section 7.4 of the Plan shall apply to all Units hereunder and to gains
realized upon the settlement of the Units.
     7. Employee Representations and Warranties and Release. As a condition to
any non-forfeiture of the Units at or after Termination of Employment and to any
settlement of the Units, the Company may require Employee (i) to make any
representation or warranty to the Company as may be required under any
applicable law or regulation, to make a representation and warranty that no
Forfeiture Event has occurred or is contemplated, and that otherwise the
requirements of Section 7.4(d) of the Plan and Section 7 above have been met,
and (ii) to execute a release of claims against the Company arising before the
date of such release, in such form as may be specified by the Company.
     8. Other Terms Relating to Units.
     (a) Deferral of Settlement; Compliance with Code Section 409A. Settlement
of any Unit, which otherwise would occur at the Settlement Date, will be
deferred in certain cases if and to the extent Employee is permitted to
participate in the Stock Option Gain and Stock Award Deferral Program or
otherwise permitted to defer the Units and Employee makes a valid deferral
election relating to the Units. Deferrals, whether elective or mandatory under
the terms of this Agreement, shall comply with requirements under Code
Section 409A. Deferrals will be subject to such other restrictions and terms as
may be specified by the Company prior to deferral. It is understood that Code
Section 409A and regulations thereunder may require any elective deferral to
comply with Section 409A(a)(4)(C). Other provisions of this Agreement
notwithstanding, under U.S. federal income tax laws and Treasury Regulations
(including proposed regulations) as presently in effect or hereafter
implemented, (i) a distribution in settlement of Units to Employee triggered by
a Termination of Employment will occur only if the Termination constitutes a
“separation from service” within the meaning of Code Section 409A(a)(2)(A)(i)
and, if at the time of such separation from service Employee is a “specified
employee” under Code Section 409A(a)(2)(B)(i) and a delay in distribution is
required in order that Employee will not be subject to a tax penalty under Code
Section 409A, such distribution in settlement of Units will occur at the date
six months after Termination of Employment; and (ii) any rights of Employee or
retained authority of the Company with respect to Units hereunder shall be
automatically modified and limited to the extent necessary so that Employee will
not be deemed to be in constructive receipt of income relating to the Units
prior to the distribution and so that Employee shall not be subject to any
penalty under Code Section 409A.
     (b) Fractional Units and Shares. The number of Units credited to Employee’s
Account shall include fractional Units calculated to at least three decimal
places, unless otherwise determined by the Committee. Unless settlement is
effected through a broker or agent that can accommodate fractional shares
(without requiring issuance of a fractional share by the Company), upon
settlement of the Units Employee shall be paid, in cash, an amount equal to the
value of any fractional share that would have otherwise been deliverable in
settlement of such Units.
     (c) Tax Withholding. Employee shall make arrangements satisfactory to the
Company, or, in the absence of such arrangements, a Group Entity may deduct from
any payment to be made to Employee any amount necessary, to satisfy requirements
of federal, state, local, or foreign tax law to withhold taxes or other amounts
with respect to the lapse of the risk of forfeiture (including FICA due upon
such lapse) or the settlement of the Units. Unless Employee has made separate
arrangements satisfactory to the Company, the Company may elect to withhold
shares deliverable in settlement of the Units having a fair market value (as
determined by the

8



--------------------------------------------------------------------------------



 



Committee) equal to the amount of such tax liability required to be withheld in
connection with the settlement of the Units, but the Company shall not be
obligated to withhold such Shares. The Company may specify a reasonable deadline
(for example, 90 days before the Settlement Date) by which separate arrangements
must be made for payment of withholding taxes other than through withholding of
shares.
     (d) Statements. An individual statement of Employee’s Account will be
issued to Employee at such times as may be determined by the Company. Such a
statement shall reflect the number of Units credited to Employee’s Account,
transactions therein during the period covered by the statement, and other
information deemed relevant by the Committee. Such a statement may be combined
with or include information regarding other plans and compensatory arrangements
for employees. Employee’s statements shall be deemed a part of this Agreement,
and shall evidence the Company’s obligations in respect of Units, including the
number of Units credited as a result of Dividend Equivalents (if any). Any
statement containing an error shall not, however, represent a binding obligation
to the extent of such error, notwithstanding the inclusion of such statement as
part of this Agreement.
     9. Miscellaneous.
     (a) Binding Agreement; Written Amendments. This Agreement shall be binding
upon the heirs, executors, administrators, and successors of the parties. This
Agreement and the Plan, and any deferral election separately filed with the
Company relating to this Award, constitute the entire agreement between the
parties with respect to the Units, and supersede any prior agreements or
documents with respect thereto. No amendment, alteration, suspension,
discontinuation, or termination of this Agreement which may impose any
additional obligation upon the Company or materially impair the rights of
Employee with respect to the Units shall be valid unless in each instance such
amendment, alteration, suspension, discontinuation, or termination is expressed
in a written instrument duly executed in the name and on behalf of the Company
and, if Employee’s rights are being materially impaired, by Employee.
     (b) No Promise of Employment. The Units and the granting thereof shall not
constitute or be evidence of any agreement or understanding, express or implied,
that Employee has a right to continue as an officer or employee of the Company
for any period of time, or at any particular rate of compensation.
     (c) Unfunded Plan. Any provision for distribution in settlement of
Employee’s Account hereunder shall be by means of bookkeeping entries on the
books of the Company and shall not create in Employee or any Beneficiary any
right to, or claim against any, specific assets of the Company, nor result in
the creation of any trust or escrow account for Employee. With respect to any
entitlement of Employee or any Beneficiary to any distribution hereunder,
Employee or such Beneficiary shall be a general creditor of the Company.
     (d) Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK WITHOUT GIVING EFFECT TO
CONFLICTS OF LAWS PRINCIPLES.
     (e) Legal Compliance. Employee agrees to take any action the Company
reasonably deems necessary in order to comply with federal and state laws, or
the rules and regulations of the New York Stock Exchange, the NASD, or any other
stock exchange, or any other obligation of the Company or Employee relating to
the Units or this Agreement.
     (f) Notices. Any notice to be given the Company under this Agreement shall
be addressed to the Company at 520 Madison Avenue, 12th Floor, New York, NY
10022, attention:

9



--------------------------------------------------------------------------------



 



Corporate Secretary, and any notice to the Employee shall be addressed to the
Employee at Employee’s address as then appearing in the records of the Company.

10